Title: From Thomas Jefferson to James Wood, 9 June 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond June 9th. 1780.

The progress of the enemy with a very considerable body of cavalry from South to North, tho’ not perfectly known, is yet reported here on such grounds as are thought sufficient to render it prudent to be on our guard. This has given occasion to the inclosed resolution of assembly for calling in all the absent officers and soldiers of the conventioners to the barracks, and the advice of council for further measures. This order is not meant to be intended to those beyond the blue ridge, as they are already where they should be. It may perhaps be proper, if they are scattered, to collect them at Staunton. The advice of Council pretty fully explains itself, yet I will give you my ideas of the best mode of executing it, submitting them to your judgment. I think the most essential measure is to procure a judicious, sensible officer, not likely to listen to idle tales nor to take alarm at specious dangers. Consider Cross-creek in North Carolina as the further end of your line of communication for the present. Inform yourself of its distance from the barracks. Send your officer on upon the best road with a sufficient number of horsemen to leave one at every 40 miles distance, reserving one to be always with himself at the other end of the line for the purpose of conveying his letters from himself to the horse man at the first post. Let him remain as near the enemy as he can safely and shift his position as they shift theirs, always sending proper instructions to the horsemen to make the necessary changes in their stations in order to streighten the line of communication. Let him through these communicate to you from time to time every important movement of the enemy. Let the horsemen go their distance from post  to post by night and by day without regard to weather, taking receipts of the hour and minute at which they deliver to each other their dispatches. In this way a letter may pass with ease the distance of three stages, that is 120 miles every 24 hours, without injury to their horses. Let them always take two days to return back to their post. It is further necessary that as speedy communication should be established between you and us. For this purpose Station a horseman at Rutherfords ordinary in Goochland, who may as occasion shall require hand your intelligence to me or mine to you with the like dispatch. I mean that you should communicate to me all the intelligence you shall receive thro this channel.
As the Officer who will go to the Southward and the more distant horsemen (especially those who will be out of our Country) must be at considerable expence in living even plainly, I send you by Captain Read two thousand pounds on account for this purpose. You will of course give them notice to provide Vouchers of its expenditure.
Should emergencies render it absolutely necessary and you think such a measure would contribute to safety, the officers must be separated from their men, tho’ this should be done only in case of dangers approaching near. It may be well for the present to soothe them with assurances that they shall be permitted e’er long to return to their quarters.
If your horsemen are sent on immediately to gain intelligence it should seem that they might obtain and communicate it to you very early, if the enemy should really approach your post. Taking this circumstance into consideration as well as the State of your provisions you will determine whether it be necessary or not to embody the militia of Albemarle and Augusta, until you have further notice. It is adviseable to avoid every measure which might tend to diffuse a panic among the people.
I am Sir with great respect Your most obedient servt.,

Th: Jefferson

